Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 1 of 27




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                  Case Number 19-25046


   FEDERAL TRADE COMMISSION,

         Plaintiff,

         v.

   ON POINT GLOBAL LLC, et al.,

         Defendants.



         ROBERT ZANGRILLO, DRAGON GLOBAL LLC, DRAGON GLOBAL
      MANAGEMENT LLC, DRAGON GLOBAL HOLDINGS LLC, AND ON POINT
     CAPITAL PARTNER LLC’S MEMORANDUM OF LAW IN SUPPORT OF THEIR
        MOTION TO DISSOLVE THE EX PARTE TEMPORARY RESTRAINING
      ORDER AS IT PERTAINS TO THEM AND FOR RECIPROCAL DISCOVERY
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 2 of 27




                                                      TABLE OF CONTENTS


  INTRODUCTION .......................................................................................................................... 1

  RELEVANT FACTS ...................................................................................................................... 4

     I.       The Moving Defendants .................................................................................................... 5

     II.      The Moving Defendants’ Relationship to On Point Global .............................................. 7

     III.     On Point Websites ............................................................................................................. 9

  ARGUMENT ................................................................................................................................ 11

     I.       The FTC Will Not Prevail on the Merits of its Claims. .................................................. 11

              A. There is No Evidence that Mr. Zangrillo Participated in the Alleged Scheme. ...... 11
              B. There is No Evidence that the Dragon Entities Participated in the Alleged Scheme.
                 ................................................................................................................................. 13
              C. The Dragon Entities Did Not Participate in a Common Enterprise. ....................... 14
     II.      The Equities Weigh Against Applying the TRO to the Moving Defendants.................. 19

              A. The Moving Defendants—as well as Undisputedly Innocent Third Parties—Will
                 Be Seriously and Unjustifiably Harmed by a Continuation of the TRO. ................ 19
              B. An Asset Freeze Is Unnecessary to Preserve the Possibility of Future Relief. ....... 21
     III.     The Court Should Order Reciprocal Discovery. ............................................................. 23

     IV.      The Dragon Entities Did Not Violate the TRO. .............................................................. 23

  CONCLUSION ............................................................................................................................. 24

  REQUEST FOR HEARING ......................................................................................................... 25




                                                                          i
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 3 of 27




         Defendants Robert Zangrillo, Dragon Global LLC, Dragon Global Management LLC,
  Dragon Global Holdings LLC, and On Point Capital Partners LLC (collectively, the “Moving
  Defendants”) submit this memorandum of law in support of their motion pursuant to Federal Rule
  of Civil Procedure 65(b)(4) to dissolve or modify the ex parte temporary restraining order entered
  by the Court on December 13, 2019 [ECF No. 17] and extended by the Court on December 26,
  2019 [ECF No. 32] as it pertains to them, and for reciprocal discovery in advance of the January
  10, 2019 preliminary injunction hearing.1
                                        INTRODUCTION
         Robert Zangrillo, Dragon Global LLC, Dragon Global Management LLC, Dragon Global
  Holdings LLC, and On Point Capital Partners LLC were wrongly named in this action. Far from
  being part of the scheme alleged in the FTC’s complaint, the Moving Defendants are part of an
  entirely separate venture capital, private equity, and real estate investment firm that owns or
  manages a large portfolio of investments in the technology, hospitality, automotive, real estate,
  and other sectors. On Point Global LLC (“On Point”) was just one of those investments.
         A careful examination of the FTC’s papers reveals that they actually say very little about
  the Moving Defendants, and certainly not enough to justify the “extraordinary and drastic remedy”
  of an ex parte TRO, asset freeze, and receivership as it pertains to the Moving Defendants.
  Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (citation omitted). Yet based on incorrect factual
  assertions, tangential associations, and a disregard for the Moving Defendants’ true role as a
  minority investor in On Point, the FTC obtained an order freezing all of the Moving Defendants’
  assets (both personal and corporate) and placing legitimate businesses wholly unrelated to On
  Point into receivership. Effectively shutting the Moving Defendants down because one of their
  many investments was in On Point, which allegedly ran deceptive websites, is akin to shutting
  down an entire hedge fund because it holds stock in a healthcare company that submitted
  questionable reimbursement claims. The Court should correct the FTC’s mistake and dissolve the
  TRO as to the Moving Defendants immediately, prior to the January 10, 2020, preliminary
  injunction hearing.


  1
          The Moving Defendants have not been properly served with the complaint in this action.
  However, because the existing TRO is causing ongoing harm to the Moving Defendants, they
  respectfully submit this motion to dissolve without waiving any service defense that may be
  available to them.


                                                  1
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 4 of 27




            As to Mr. Zangrillo personally, the FTC does not allege that he took any action to
  formulate, direct, or participate in the so-called scheme, or that he had any involvement in the day-
  to-day operation of the websites that he invested in. All of the evidence is in fact to the contrary.
  But to support its claim of individual liability, the FTC relies on the claim that Mr. Zangrillo is the
  chairman, an executive, and a co-owner of On Point. This is provably false. Mr. Zangrillo is not
  the chairman of the company, and he has never been an executive. Nor is he a “co-owner” in any
  meaningful sense. Mr. Zangrillo is a minority (approximately 20%) outside investor in On Point,
  through his venture firm. He is as much a co-owner of On Point as he is of Uber, Facebook, Magic
  City Innovation District, or some of his and his firm’s other investments. Every interaction that
  Mr. Zangrillo has allegedly had with On Point is absolutely typical of a venture capitalist
  overseeing his investment, and none of it demonstrates involvement in the allegedly deceptive
  websites.
            The FTC’s papers include other demonstrably false statements about Mr. Zangrillo, as well.
  The FTC alleges that Mr. Zangrillo “co-owns” the entity DG DMV, which holds the website
  domain DMV.com. He does not, and he has had no interest in that entity for almost two years.
  The FTC insinuates that Mr. Zangrillo lives a “lavish” lifestyle thanks to money taken from the
  On Point websites, pointing to a “mansion that made the cover of the Italian edition of Marie
  Claire.” But Mr. Zangrillo bought that house in 2012, years before the alleged deceptive practices
  began.
            Once the FTC’s false claims about Mr. Zangrillo are set aside, all that is left are two
  paragraphs describing the activities of a typical outside investor. Basing a sweeping ex parte TRO,
  asset freeze, and receivership on Mr. Zangrillo’s minority stake in On Point is unprecedented and
  unjust.
            The FTC attempts to make up for its lack of evidence against Mr. Zangrillo by devoting
  substantial space to unrelated pending criminal charges against him in the college admissions case.
  See Ex Parte Motion for a Temporary Restraining Order and Memorandum in Support Thereof
  (“TRO Mem.”) at 22. These unproven, pre-trial allegations in a wholly unrelated criminal case
  (which has nothing to do with Mr. Zangrillo’s businesses) have absolutely no weight as evidence
  in the FTC’s case. And the pendency of those charges proves exactly the opposite of the FTC’s
  argument: far from showing his lack of respect for court orders, Mr. Zangrillo’s scrupulous
  compliance with the terms of his release in Massachusetts demonstrates his respect for the law.

                                                    2
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 5 of 27




  Recognizing that Mr. Zangrillo poses no threat of avoiding the legal process, the District Court in
  Massachusetts has repeatedly permitted Mr. Zangrillo to travel internationally on business, which
  he has done without incident.
          The allegations against the other Moving Defendants are equally wanting and in many
  cases inaccurate. As part of its vastly overbroad, generalized allegations, the FTC conflates
  Dragon Global LLC, Dragon Global Management LLC, Dragon Global Holdings LLC, and On
  Point Capital Partners LLC (collectively, the “Dragon Entities”)—which are part of Mr.
  Zangrillo’s venture capital business, and aside from their minority investment, are totally unrelated
  to On Point—with the other corporate defendants sued in the case. The FTC inaccurately claims
  that the Dragon Entities’ “sole” investment is On Point, when their portfolio in fact includes
  investments in various other major companies. Moreover, the FTC attempts to tie the Dragon
  Entities to the alleged scheme by exaggerating and mischaracterizing common relationships
  between an investor and early stage investments. For example, the FTC portrays Dragon Global
  Management LLC’s sublease of office space to On Point as proof of a complex money-laundering
  scheme, when in fact it is an arm’s-length commercial arrangement common to venture funds.
          The FTC’s papers also contain outright inaccurate statements about the Dragon Entities.
  For example, contrary to the FTC’s unsupported and unexplained assertion, the Dragon Entities
  are undisputedly part of a stand-alone investment firm, and are not the “finance division” or
  “capital-raising arm” of On Point. And the FTC’s suggestion that the Dragon Entities paid $1.4
  million of On Point’s salary expenses is totally misguided—that money went to pay the payroll of
  the Dragon Entities’ own employees, demonstrating again the separateness between the two
  companies. The FTC also tries to mischaracterize On Point’s legitimate loan repayments to the
  Moving Defendants as evidence of comingling of funds.             But these are entirely ordinary
  interactions between a venture investor and one of its portfolio companies, none of which
  demonstrate involvement in the conduct alleged in the complaint and certainly are not grounds for
  injunctive relief.
          Finally, although there is no valid reason or compelling need to freeze the Moving
  Defendants’ assets and appoint a receiver over the Dragon Entities, the Moving Defendants are
  willing to consent to interim relief that will protect the FTC’s articulated interests pending full
  consideration of the preliminary injunction motion. Specifically, the Moving Defendants will
  consent to (a) a total freeze of their economic interest in On Point, and (b) posting security in an

                                                   3
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 6 of 27




  amount equal to the distributions that the Moving Defendants allegedly received from On Point.
  Anything more than that is unsupported, unnecessary, and overbroad—and will have catastrophic
  consequences to Mr. Zangrillo’s professional and personal life during the holiday season (for an
  investigation that the FTC began months ago). Under the current TRO, the Moving Defendants
  cannot make capital calls to protect existing venture investments, pay employees, manage
  investments, or operate their business. This will have serious effects on undisputedly innocent
  third parties, including the Dragon Entities’ investors and employees. Nor can Mr. Zangrillo
  continue to be the sole financial support for his three daughters and his elderly parents under the
  TRO: Mr. Zangrillo pays for his very ill father’s nursing home expenses and health care aid, as
  well as his mother’s and daughters’ living expenses.
         At base, the FTC has provided no legitimate reason to believe that the Moving Defendants
  present a risk of asset flight or concealment. Nor does the TRO, as it pertains to the Moving
  Defendants, do anything to mitigate the alleged consumer deception. Therefore, given that the
  FTC has not met its burden, the Court should dissolve the TRO as it pertains to the Moving
  Defendants pending the January 10, 2020, preliminary injunction hearing or, alternatively, modify
  the TRO solely to freeze their interest in On Point and require security for the amounts allegedly
  received by the Moving Defendants, as offered above.
         Finally, and separately, the Court should order reciprocal discovery in the interim so Mr.
  Zangrillo and the Dragon Entities can depose the FTC’s expert and forensic accountant, see the
  documents that they relied upon in preparing their declarations (which rely on multiple layers of
  hearsay), and prepare to oppose the preliminary injunction motion.
                                         RELEVANT FACTS
         The FTC’s Complaint and its TRO applications contain scant facts concerning the Moving
  Defendants, and much of what is alleged about them is incorrect. The FTC’s core allegations
  against the Moving Defendants appear to be (incorrect) claims that Mr. Zangrillo is the Chairman
  of On Point, that the Dragon Entities served as On Point’s “finance division,” and that the Dragon
  Entities and On Point share employees and office space. None of these allegations are accurate.
         The reality is that the Dragon Entities are part of a long-standing, successful, diversified
  venture capital, private equity, and real estate investment firm that has investments across the seed,
  early-stage, and late-stage phases of corporate development in the technology, automotive,
  hospitality, and real estate sectors. One of those investments is a minority, non-controlling interest

                                                    4
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 7 of 27




  in On Point. Like any material investor in an early-stage technology company, the Dragon Entities
  have contributed capital to On Point, extended working capital loans to On Point to protect their
  equity investment, and leveraged their strategic relationships to help On Point succeed. But none
  of the Moving Defendants have ever been involved in the day-to-day management of On Point or
  the conduct that the FTC complains about.
         I.      The Moving Defendants
              Far from being the “capital-raising arm” of On Point, Mr. Zangrillo and the Dragon Entities
  are major players in the venture capital, private equity, and real estate investing worlds:
              Robert Zangrillo is a private equity, venture capital, and real estate investor. Mr.
  Zangrillo identifies and manages investments for both his family office and on behalf of third-
  party investors, all under the “Dragon Global” brand. Declaration of Diana Loftus (“Loftus Decl.”)
  ¶ 5.
              Dragon Global Management LLC is the management entity for all of the entities under
  the Dragon Global brand. Id. ¶ 6. It employs four full time staff members who support Dragon
  Global’s investments (through separate, investment-specific management companies) and run its
  day to day operations. Id. ¶ 7. While the Dragon Global investments are typically held in separate
  special purpose vehicles (for accounting, management, tax, and liability reasons, as is customary
  in the industry), all of those investments are managed by Dragon Global Management LLC’s
  personnel. Id. ¶ 8. Dragon Global’s portfolio includes investments across various industry sectors,
  including investments in companies like Facebook, Uber Technologies, Zynga, and Fair, amongst
  others. Id. ¶ 9. Dragon Global also does seed round investing in companies such as H2o, amongst
  others. Id.
              Dragon Global Management LLC also manages (again, through separate management
  entities) Dragon Global’s real estate investments, including more than $100 million in real estate
  in the Magic City Innovation District, Wynwood, and a mixed-use project on the Miami River. Id.
  ¶ 10. Dragon Global Management LLC manages an entity that holds an investment in Selina, an
  owner and operator of hotel and co-working spaces in dozens of locations throughout the world.
  Id. ¶ 11. And Dragon Global Management LLC manages Dragon Global’s early-stage investment




                                                       5
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 8 of 27




  in On Point. Id. ¶ 9.2
         On Point Capital Partners LLC (“OPCP”) is Dragon Global’s special purpose vehicle
  for investing in On Point. Id. ¶ 16. OPCP has a minority, non-controlling interest in On Point of
  approximately 28.4%. Id. ¶ 17. Currently, OPCP is one of seven minority investors in On Point,
  as illustrated on the chart below:




  Id. ¶ 18 & Ex. A. OPCP, in turn, is owned approximately 97% by Dragon Global Holdings LLC,
  with third-party investors making up the other approximately 3%. Id. ¶ 19.
         Dragon Global Holdings LLC is the principle investment vehicle for Mr. Zangrillo’s
  family office. Id. ¶ 12. Its members are Mr. Zangrillo personally (74%), the AAA 2012 trust
  (25%), and DMG GP LP (1%). Id. ¶ 13. The AAA 2012 trust is a trust established for the sole
  benefit of Mr. Zangrillo’s three daughters, which is administered by a third-party trustee. Id. And
  as its name suggests, DMG GP LP is a general partner entity, owned by Mr. Zangrillo. Id. Thus,
  as it relates to On Point, Mr. Zangrillo has an indirect 20.661% interest in the company through




  2
          The FTC’s complaint misleadingly suggests that the Dragon Entities are not a legitimate
  venture firm, and that they exist only to finance On Point. Specifically, the complaint alleges that
  “The Dragon Global Defendants website presents these companies’ business as venture capital
  funding. According to that website, the Dragon Global Defendants’ sole ‘early stage control’
  investment is the On Point Defendants.” Compl. ¶ 91 (emphasis added). The reality is that the
  Dragon Entities are venture capital businesses, and while it is true that at this moment On Point is
  their only investment in the “early stage” category, the FTC’s complaint omits the fact that Dragon
  Global manages many other investments in other categories, as set forth above.
                                                   6
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 9 of 27




  OPCP (i.e., 75% of Dragon Global Holding’s 97% of OPCP’s 28.4% of On Point) as set forth in
  the chart below:




  Id. ¶¶ 20–21 & Ex. B.
           Dragon Global LLC, the last of the named Dragon Entities, is a largely defunct entity that
  was formed years ago for a corporate purpose that was never pursued. Id. ¶ 14. Dragon Global
  LLC holds no assets and has no operations, employees, or physical presence. Id. ¶ 15. Dragon
  Global LLC has no connection to On Point Global LLC whatsoever. Id.
     II.      The Moving Defendants’ Relationship to On Point Global
           As the above makes clear, the relationship between the Moving Defendants and On Point
  is the relationship between a venture capital investor and one of its portfolio companies. In that
  capacity, the Moving Defendants have invested money into and extended working capital loans to
  On Point, exercised general oversight pursuant to its investor rights, and leveraged strategic
  relationships to help On Point succeed, including sub-leasing office space (at commercially
  reasonable rates). Declaration of Bob Bellack (“Bellack Decl.”) ¶¶ 4–5; Loftus Decl. ¶ 30. The
  Moving Defendants have not, however, been involved in the day-to-day operations of On Point,
  let alone the design and maintenance of the websites that are the subject of the FTC’s lawsuit.
  Bellack Decl. ¶ 6; Loftus Decl. ¶ 32.
           Equity Investments and Loans: In January 2018, Burton Katz (On Point’s CEO) led a
  “roll up” of several entities to create On Point Global LLC. Loftus Decl. ¶ 22. Up to that point,
  OPCP had invested a total of approximately $4,378,786.46 into the venture, in a mix of capital




                                                   7
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 10 of 27




   contributions and loans. Id. ¶ 23.3 From January to August 2018, OPCP loaned On Point an
   additional approximately $761,671.70. Id. ¶ 25.
          To date, On Point has made three payments in partial repayment of OPCP’s loans. On
   August 28, 2018, On Point repaid $342,986.51 and $761,610, and on February 4, 2019, On Point
   repaid $1,469,942.17. Id. ¶ 26.4 The current outstanding principle balance of OPCP’s loans to On
   Point is approximately $740,849, which is due on or before December 31, 2019. Id. ¶ 27.
          Expense Reimbursement: Periodically, On Point has reimbursed Mr. Zangrillo and the
   Moving Defendants for reasonable expenses they incurred in connection with their work as venture
   investors in On Point. Id. ¶ 28; Declaration of Megan Black (“Black Decl.”) ¶ 5. For example,
   Mr. Zangrillo, has submitted invoices for, and On Point has reimbursed the cost of, airline tickets,
   airplane WiFi, and hotels related to his work as a venture investor in On Point. Loftus Decl. ¶ 28.
   On Point has also reimbursed the Moving Defendants for the significant time that Mr. Zangrillo’s
   executive assistant spent assisting with the On Point venture. Id.; Black Decl. ¶ 5.
          Office Space: Beginning in or about February 2018, Dragon Global Management LLC
   has subleased office space in Los Angeles to On Point. Schwartz Decl., Exs. 8, 9. In return, On
   Point pays market-rate rent, and makes regular rent payments to Dragon Global Management LLC.
   Id.; Loftus Decl. ¶ 30. On Point is not the only portfolio company that subleases space from



   3
           As is the case with many early-stage roll-up companies, the details are more complicated.
   But in short, OPCP originally invested in and loaned money to an entity called DG DMV, LLC.
   Loftus Decl. ¶ 24. As part of the roll-up, OPCP contributed its ownership interest in DG DMV
   and other assets, and ended up with a 35% interest in On Point, as well as an outstanding loan
   balance in its favor. Id.; Declaration of Matthew L. Schwartz (“Schwartz Decl.”), Ex. 11 at 21.
   Later, like most technology companies, On Point issued additional equity to its key employees,
   which diluted OPCP to its current 28.4% interest. Loftus Decl. ¶ 24. When it was originally
   formed, Mr. Zangrillo also agreed to serve as On Point’s non-executive (i.e., outside) Chairman,
   for which he received no compensation apart from expense reimbursement. Contrary to the FTC’s
   allegations, however, Mr. Zangrillo has not served in that position for nearly a year, having
   resigned last March, and he has never been an officer of On Point. Schwartz Decl., Ex. 2; Bellack
   Decl. ¶ 6. Moreover, and also contrary to the FTC’s allegations, the Moving Defendants have not
   had any ownership interest in DG DMV for almost two years. Loftus Decl. ¶ 22–24; Schwartz
   Decl., Ex. 11.
   4
         The FTC alleges that Mr. Zangrillo has received approximately $2 million from the
   “Corporate Defendants.” TRO Mem. at 22. Presumably, the FTC is referring to these loan
   repayments.


                                                    8
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 11 of 27




   Dragon Global Management; multiple other portfolio companies currently or historically have
   subleased office space from Dragon Global Management. Id. ¶ 31.
              Payroll: The Dragon Entities have not paid On Point’s payroll. In its papers in support of
   the TRO, the FTC’s forensic accountant states that, based upon an automated review of various
   bank records (including the bank account of Dragon Global Management LLC), “I identified
   $15,573,640 of ADP payroll and related expenses. Two accounts held by Waltham Technologies
   LLC were used to pay $14,239,012 (90.85 percent) of these expenses. An account held by Dragon
   Global Management LLC was used to pay the other $1,434,628 of payroll and related expenses.”
   PX4 at ¶¶ 3, 13; see also id. ¶ 4 (defining the relevant time period as April 1, 2016, through August
   31, 2019). To the extent that this statement is meant to imply that Dragon Global Management
   paid $1,434,628 of On Point’s payroll, it is false. While it may be true that Dragon Global
   Management paid $1.4 million to ADP in payroll expenses over a three year period, 5 those
   payments were exclusively for Dragon Global Management’s own employees. Schwartz Decl.,
   Ex. 13. At no point did the Moving Defendants ever pay On Point’s payroll, as even On Point’s
   CFO confirms. Bellack Decl. ¶ 7; Loftus Decl. ¶ 29.
       III.      On Point Websites
              The FTC’s lawsuit has nothing to do with the Moving Defendants; it is about certain
   allegedly deceptive websites owned and operated by On Point. On Point develops internet content
   and operates a series of websites that offer users reference guides on, for example, how to renew
   driver’s licenses. As the FTC notes, each of these websites includes various disclaimers that notify
   customers that the websites are not government-run and explain precisely that the site offers
   reference guides—not government services.
              For example, when users visit www.license-driver.com, they receive at least three different
   disclosures that the website is not affiliated with any government agency and only offers guides
   on how to obtain DMV services.
              First, the landing page specifically includes text at the top of the page explaining that the
   website “is in no way or fashion affiliated with any federal or local government agency or


   5
          The FTC’s papers do not attach the bank records its forensic accountant relied upon or
   even a schedule of the identified payments. As part of the reciprocal discovery requested in this
   motion, the Moving Defendants will demonstrate that the payments to ADP identified by the
   FTC’s forensic accountant— which are the only payments to or from the Moving Defendants
   discussed in the forensic accountant’s declaration—have nothing to do with On Point.
                                                        9
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 12 of 27




   offices.” Compl. ¶ 127. In fact, all of On Point’s websites contain a similar disclaimer at the very
   top of the landing page. See, e.g., PX1 Att. H at 1; PX1 Att. AD at 2; PX1 Att. AH at 1.




   Compl. ¶ 126.
          Second, in all capital letters and blue text, the heading of the landing page reads: “OBTAIN
   YOUR ROAD GUIDE” and informs the user that “You can purchase for $23.98 and download
   our comprehensive guide and resources.” Compl. ¶ 127.




   Compl. ¶ 126.
          Third, before a user is allowed to input credit card information, a window appears that (1)
   requires users to “agree that the Site is privately owned and is neither operated by, nor
   affiliated with, any government agency,” (2) reminds users that the site “provides helpful, time-
   saving information and downloads as a private value-add to services offered by the Department
   of Motor Vehicles,” and (3) clarifies that the site “provides an online portal to give visitors a
   general understanding of the driver license registration process.” PX1 Att. J at 3.
                                            *       *       *
          The Moving Defendants, as minority, non-controlling investors in On Point, have no role
   in the design or operation of On Point’s websites that are the subject of the FTC’s complaint.
   Loftus Decl. ¶ 32; Bellack Decl. ¶ 6. The Moving Defendants do not manage the websites or On
   Point’s employees, and have no oversight over or involvement in the websites’ content. Loftus
   Decl. ¶ 32; Bellack Decl. ¶ 6. Nothing in the FTC’s papers is credibly to the contrary. Moreover,
   at the time of their investment in On Point (or more specifically, its predecessors), the Moving
   Defendants conducted due diligence, including receiving assurances from On Point’s outside
   counsel that its operations complied with all legal and regulatory requirements.




                                                   10
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 13 of 27




                                              ARGUMENT
           The Court should dissolve the ex parte TRO as it pertains to the Moving Entities because it
   was obtained without any evidence that Mr. Zangrillo or the Dragon Entities were engaged in the
   so-called scheme and there is no evidence of a risk of asset dissipation.
           “On [a] motion to dissolve a temporary restraining order . . . the party that obtained the
   order[] bears the burden of justifying continued injunctive relief.” S.G. Cowen Sec. Corp. v.
   Messih, No. 00 CIV. 3228 (HB), 2000 WL 633434, at *1 (S.D.N.Y. May 17, 2000). “Rule 65(b)
   does not place upon the party against whom a temporary restraining order has issued the burden
   of coming forward and presenting its case against a preliminary injunction.” Granny Goose Foods,
   Inc. v. Teamsters, 415 U.S. 423, 442 (1974). The FTC has failed to make any showing as to the
   Moving Defendants, and the TRO should be dissolved as it pertains to them.
      I.       The FTC Will Not Prevail on the Merits of its Claims.
           “[I]n determining whether to grant a preliminary injunction under Section 13(b), a district
   court must (1) determine the likelihood that the FTC will ultimately succeed on the merits and (2)
   balance the equities.” FTC v. Univ. Health, Inc., 938 F.2d 1206, 1217 (11th Cir. 1991). To show
   a likelihood of ultimate success, the FTC must raise “questions going to the merits so serious,
   substantial, difficult and doubtful as to make them fair ground for thorough investigation, study,
   deliberation and determination by the FTC in the first instance and ultimately by the Court of
   Appeals.” Id. at 1218 (internal quotation marks omitted). The FTC has failed to meet that burden
   at this time and will fail to do so at a preliminary injunction hearing as well.
      A.       There is No Evidence that Mr. Zangrillo Participated in the Alleged Scheme.
           The FTC’s filings are bereft of any specific allegation—let alone evidence—that Mr.
   Zangrillo knew about or engaged in the alleged deceptive marketing practices. Rather, the FTC
   resorts to broad-brush assertions that Mr. Zangrillo “formulated,” “directed,” and “participated in
   the acts and practices set forth in [the] Complaint,” which are in no way supported by specific
   factual allegations or evidence. Compl. ¶ 68.          These wholly conclusory allegations are not
   “entitled to the assumption of truth” in assessing the FTC’s burden in connection with the instant
   TRO. See McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (stating that “[c]onclusory
   allegations are not entitled to the assumption of truth” and should be disregarded).
           Notably, the FTC does not provide a single example of any action Mr. Zangrillo took to
   further the alleged scheme. Nowhere in the FTC’s papers does it allege, let alone provide evidence

                                                     11
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 14 of 27




   that proves, that Mr. Zangrillo was involved in the design, maintenance, or operation of the
   allegedly misleading websites. That is because he has never been involved with the allegedly
   deceptive websites at all. Bellack Decl. ¶ 6; Loftus Decl. ¶ 32. The paucity of allegations relating
   to Mr. Zangrillo stands in stark contrast to the more detailed factual assertions relating to other
   defendants who, the FTC alleges, hired writers, developers, and telemarketers to create the guides,
   run the websites, and handle administrative tasks. See TRO Mem. at 14.
          The handful of allegations relating to Mr. Zangrillo in the FTC’s papers serve only to
   demonstrate the lack of evidence against him. For example, the FTC claims that Mr. Zangrillo
   was “directly involved in the scheme’s online operations” because, in May 2017, “he obtained
   privacy services for onpointguides.com, which hosted On Point’s PDF reference guides prior to
   September 2019.” Id. at 22. But, as the FTC admits, Mr. Zangrillo transferred the domain to Brent
   Levinson in January 2018. PX1 ¶ 180; Loftus Decl. ¶ 33. Prior to January 2018, the domain name
   was not in use and therefore could not possibly have hosted any allegedly misleading reference
   guides. Id.
          Similarly, the FTC takes entirely mundane facts about Mr. Zangrillo and tries to cast them
   as evidence of Mr. Zangrillo’s participation in the scheme alleged in the complaint. For example,
   the FTC claims that Mr. Zangrillo had specific knowledge of the misleading websites because he
   described On Point in an Instagram post as a company that sells reference guides and monetizes
   consumer data. See FTC’s Memorandum of Law in Support of its Motion to Extent the TRO
   (“Mot. to Extend”) at 4. But nothing in the Instagram post shows that Mr. Zangrillo participated
   in the alleged scheme or had knowledge of its allegedly deceptive aspects. To the contrary, the
   FTC’s entire case is about the claim that On Point misleadingly failed to disclose that it was only
   selling reference guides, rather than providing (for example) license renewal services or
   government-authorized section 8 benefit eligibility checks. TRO Mem. at 1. The post shows
   knowledge of a legitimate business model that one would expect of any venture investor.
          And while the FTC asserts that Mr. Zangrillo is On Point’s chairman and an officer of the
   company, Compl. ¶ 67, the reality is that he is neither. Bellack Decl. ¶¶ 5–6; Schwartz Decl., Ex.
   2. Nor is Mr. Zangrillo a “co-owner” of On Point, Compl. ¶ 67, except in the most technical sense.
   Mr. Zangrillo is a minority investor through OPCP. Therefore, far from being a controlling
   shareholding, as the FTC incorrectly claims, Compl. ¶ 106, Mr. Zangrillo owns approximately
   20% of On Point through OPCP and has no ability to control or direct the company, Loftus Decl.

                                                   12
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 15 of 27




   ¶ 21; Bellack Decl. ¶ 4. Mr. Zangrillo is no more a “co-owner” of On Point than any shareholder
   in any company—a status that certainly does not make him liable for the company’s actions,
   assuming for the sake of argument that they were improper.
            Moreover, the FTC’s insinuation that Mr. Zangrillo received proceeds from the alleged
   scheme, which he used to purchase a “lavish” “mansion that made the cover of the Italian edition
   of Marie Claire” is completely false. TRO Mem. at 33. Mr. Zangrillo purchased that house in
   June 2012, Schwartz Decl. ¶ 2 & Ex. 1, years before On Point’s “scheme” allegedly began.
   Moreover, as set forth above, the only payments that the Moving Defendants have ever received
   from On Point are partial loan repayments (with a balance still outstanding) and small expense
   reimbursements. Loftus Decl. ¶¶ 26–28. The FTC’s suggestion that Mr. Zangrillo is living the
   high life on the back of On Point’s websites has no bearing to reality.
            The FTC’s numerous errors, misstatements, and overgeneralizations are important for at
   least three reasons. First, in the absence of any specific allegations about Mr. Zangrillo’s conduct
   in connection with the allegedly misleading websites, the FTC relies on its incorrect and
   misleading allegations about his relationship to On Point to support a “presumption of ability to
   control a small, closely-held corporation.”6 TRO Mem. at 30. Since Mr. Zangrillo is not the
   chairman, an officer, or a co-owner of On Point, the FTC is not entitled to a presumption of an
   ability to “control,” and its entire theory of individual liability as to Mr. Zangrillo falls apart.
   Second, for the same reasons, Mr. Zangrillo is not individually liable for monetary and injunctive
   relief, which attach only if a defendant “participated directly in the practices or acts or had the
   authority to control them” and (2) “had some knowledge of the practices.” FTC v. Gem Merch.
   Corp., 87 F.3d 466, 470 (11th Cir. 1996) (internal quotation marks omitted) (emphasis added).
   And third, and perhaps most significantly, these errors and overstatements—which were presented
   to the Court ex parte as being accurate—undermine the FTC’s basis for a TRO.
       B.      There is No Evidence that the Dragon Entities Participated in the Alleged
               Scheme.
            The FTC’s papers also lack evidence tying the Dragon Entities to the alleged scheme. The
   FTC does not allege that the Dragon Entities built, ran, or managed any of the allegedly misleading




   6
         The presumption is rebuttable in any case, see Fed. Trade Comm’n v. Pointbreak Media,
   LLC, 376 F. Supp. 3d 1257, 1282–84 (S.D. Fla. 2019), and has clearly been rebutted here.
                                                   13
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 16 of 27




   websites. Nor does the FTC allege that the Dragon Entities participate in the day-to-day operation
   of On Point—a reality that has now been confirmed by the Court-appointed receiver.
            Instead, the FTC attempts to conflate the Dragon Entities with On Point by repeatedly
   asserting—without any basis in fact—that the Dragon Entities were On Point’s “capital-raising
   arm,” TRO Mem. at 14, 18, and “finance division,” Compl. ¶ 91. This characterization is
   especially puzzling since the Dragon Entities’ sole cash investment in On Point was back in 2015,
   followed by working capital loans, the most recent of which was extended in August 2018. Loftus
   Decl. ¶ 25. Since then, the Dragon Entities have not made any additional investments in the
   company or contributed, lent, or transferred any cash to them in any way.
            Moreover, it is unclear what the FTC means when it tries to describe the Dragon Entities
   as On Point’s “finance division,” a description for which the FTC offers no explanation. To the
   extent the FTC is referring to the loans from OPCP to On Point, its case is vastly overstated. These
   types of loans are a common practice for venture capital investors to protect their investment, and
   are often preferred by portfolio companies because they provide liquidity without diluting
   management or other existing shareholders.7 Loans certainly do not serve as evidence of control
   or complicity.
            At bottom, the FTC mistakenly conflates the Dragon Entities with the dozens of other
   entities named in its lawsuit that have no operations separate from On Point—including by
   misleadingly suggesting that the Dragon Entities have no other investments. See supra pp. 3, 6;
   Loftus Decl. ¶ 9. The Dragon Entities are venture capital investors in On Point, and therefore
   invested in and loaned money to it, just like many other Dragon Global portfolio companies. The
   Dragon Entities are in no sense On Point’s “finance division” or “capital-raising arm.”
       C.      The Dragon Entities Did Not Participate in a Common Enterprise.
            Consistent with its overbroad, generalized allegations, the FTC spins together an artificially
   complex corporate web to argue that the Dragon Entities formed an “unholy alliance” with the
   other defendant entities and should therefore be held liable for their conduct. TRO Mem. at 29.
   To determine whether entities engaged in a common enterprise, “courts consider a variety of


   7
          George W. Dent, Jr., Venture Capital and the Future of Corporate Finance, 70 Wash. U.
   L.Q. 1029, 1032 (1992) (explaining that, in the venture capital space, “[d]ebt financing is
   generally preferred over equity because equity investors demand a higher return on their
   investment than lenders”).

                                                     14
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 17 of 27




   factors, including whether the businesses: share office spaces and employees, commingle funds,
   coordinate advertising efforts, and operate under common control.” Fed. Trade Comm’n v. Lanier
   Law, LLC, 715 F. App’x 970, 979–80 (11th Cir. 2017). None of these factors indicate that the
   Dragon Entities were part of a common enterprise. Once the Court discards the FTC’s inaccurate
   information, what remains is a typical, arm’s-length relationship between a venture firm and one
   of its portfolio companies.
              1. The Dragon Entities Do Not Share Office Space and Employees with Other
                 Defendants.
          As to the first Lanier factor—shared office space and employees—the FTC offers no
   credible evidence whatsoever that the Dragon Entities share an office with any of the other
   defendants. While the FTC cites post office records and mailbox indexes to argue that the
   defendants have overlapping addresses, the exhibits actually establish that the two addresses
   associated with the Dragon Entities (1521 Alton Road, Miami Beach, Florida and Redwood City,
   California) do not overlap with any other defendants’ addresses. TRO Mem. at 17; PX1 ¶¶ 213–
   14; PX9. Similarly, the FTC’s spreadsheet of physical addresses associated with domain names
   does not list either Mr. Zangrillo or the Dragon Entities’ addresses. Id. (citing PX1 Att. BH).8
          The FTC’s other efforts to connect the Dragon Entities’ physical location with the other
   defendants fall short. For example, the FTC lists the fact that Mr. Zangrillo leased office space to
   On Point, “arranged for the property’s exterior mural,” and visited “OnPoint’s headquarters in
   Magic City” as evidence of a common enterprise. TRO Mem. at 22 (citing PX1 Att. AV). But
   these simply are examples of an arms-length transaction and the types of aid that venture capital
   investors routinely provide companies in their portfolios.9 Indeed, as any viewer of Shark Tank
   can attest, one of the primary reasons early-stage companies seek investments from experienced



   8
            The FTC points to a LinkedIn page for Dragon Global, which lists the address 350 NE 60th
   Street in Miami, Florida. This was an error. The Dragon Company Group has never had offices
   at that location, nor have they ever shared office space with On Point. Black Decl. ¶ 6.
   9
          See, e.g., Bellack Decl. ¶¶ 4–5; Alejandro Cremades, How Venture Capital Works,
   Forbes (Aug. 2, 2018) (“VCs like Andreesen Horowitz or First Round Capital have a dedicated
   team of marketers, recruiters and other resources to bring into a company they invest in.
   Ultimately this helps in fueling the growth of the business.”).



                                                   15
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 18 of 27




   funds is for just this type of strategic assistance and access to the investors’ network.10 The FTC
   also points to the court-appointed receiver’s discovery of papers related to LivingHealth.com (a
   domain that On Point recently purchased) in a Los Angeles office space owned by Dragon Global.
   See Mot. to Extend at 3. In the same breath, however, the FTC acknowledges that Dragon Global
   sublets that office space to On Point. Id. It is not at all surprising (or any evidence of shared office
   space) that papers related to a domain owned by On Point were found in On Point’s office.
          Nor has the FTC established that the Dragon Entities shared employees with any of the
   other defendants. The FTC’s claim that LinkedIn pages show that the defendants have overlapping
   employees is plainly false as to Mr. Zangrillo and the Dragon entities. See TRO Mem. at 16 (citing
   PX1 Att. AU). Just one of the many LinkedIn pages included in the FTC’s exhibits reference the
   Dragon Entities, and unlike the other LinkedIn pages in the exhibit, that employee’s page does not
   mention any of the other corporate defendants. PX1 Att. AU at 26.
          The FTC also is wrong that a Dragon Global employee, Diana “Dede” Loftus, “signed
   documents” on behalf of On Point. Mot. to Extend at 3 (citing PX1 Att. BA). As support, the
   FTC cites to DG DMV LLC’s 2015 Application to do Business in Florida. Id. But, as explained
   in detail below, while Mr. Zangrillo invested in DG DMV LLC in 2015, he contributed his equity
   stake in DG DMV to On Point in January 2018. See Schwartz Decl., Ex. 11; Loftus Decl. ¶¶ 22–
   24. Accordingly, a 2015 signature does not establish that the Dragon Entities shared employees
   with the other defendants.
          Moreover, On Point’s reimbursement to the Moving Defendants for the significant time
   Mr. Zangrillo’s executive assistant, Megan Blank, spent helping On Point’s management at the
   time of its roll-up, Black Decl. ¶¶ 4–5, is another example of aid that venture capital investors
   typically provide early stage companies in their portfolios. Ms. Black assisted On Point’s
   management with organizing closing documents and managing the corporate data room. Id. The
   reimbursement for that assistance actually establishes the independence of the two companies,
   since no reimbursement would be necessary if the On Point and the Dragon Entities were one in
   the same. Similarly, that an On Point officer asked Ms. Black to load a document onto On Point’s



   10
          See, e.g., Bellack Decl. ¶¶ 4–5; William A. Sahlman, The Structure and Governance of
   Venture-Capital Organizations, 27 J. Fin. Econ. 473, 506 (1990) (explaining that, to manage
   investment risks, venture capitalists offer their strategic relationships and knowledge to portfolio
   companies, “in effect functioning as consultants”).
                                                     16
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 19 of 27




   corporate data room is another insignificant example of the typical help investors offer early stage
   investments in their portfolios. See Mot. to Extend at 3 (citing PX18 Att. A).
          The FTC also calls out the overlap between the On Point advisory board and Dragon
   Global’s advisory board. Again, this is a common characteristic of venture capital investments.
   Venture capital investors often “request board involvement in return for the investment,” taking
   an active role in the high-level, strategic decision making of their portfolio companies.11 It is not
   surprising that Dragon Global’s investors are involved in the companies in which they invest.
   Moreover, the FTC’s argument that the advisors use the same photographs on their Dragon Global
   website profiles and On Point’s website demonstrates the lengths it will go to drag the Dragon
   Entities into the alleged scheme without any evidence. See TRO Mem. at 17. These are
   professional headshots. A public image search of the advisors shows that each one of the headshots
   appears on various websites, including on LinkedIn, Crunchbase, news articles, and Wikipedia.
   Schwartz Decl., Exs. 3–7. The fact that two websites share the same headshots means nothing.
              2. The Dragon Entities Do Not Commingle Funds with Other Defendants.
          Likewise, the FTC cannot establish the second Lanier factor, which asks whether the
   Dragon Entities commingled funds with any of the other defendants. The payments that the FTC
   claims are evidence of “commingling” are legitimate business activities. For example, as evidence
   of “commingling funds,” the FTC cites to On Point’s February 2019 payment of $1.5 million to
   Mr. Zangrillo. TRO Mem. at 18 n.18. But this transfer was simply the partial repayment of On
   Point’s outstanding debt—a common business practice—and not evidence of any impropriety.12
   Loftus Decl. ¶¶ 23-27.
          The FTC also speculates that because Dragon Global Management received rent payments
   from both On Point and a startup called LiveXLive, the entities must have been paid and received
   funds “interchangeably.” TRO Mem. at 18. The FTC’s speculation is wrong. Dragon Global
   subleased California office space to On Point, and for most months On Point paid rent to Dragon
   Global. See Schwartz Decl., Exs. 8, 9. During certain months, however, On Point did not need
   the space and subleased it again to a company called LiveXLive. Loftus Decl. ¶ 30. Instead of


   11
          Cremades, supra note 9; see also Bellack Decl. ¶ 5.
   12
           George Deeb, What Exactly Is Venture Capital?, Forbes (July 18, 2016) (“Most investors
   think money is money. But, it really comes in all shapes and sizes. Within the venture capital
   space, the two most typically used structures are equity and convertible debt.”).
                                                    17
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 20 of 27




   LiveXLive paying rent to On Point and On Point then paying Dragon Global, LiveXLive simply
   paid Dragon Global directly in these transactions. Id.
          Finally, as set forth above, the FTC’s insinuation that Dragon Global Management ever
   paid any portion of On Point’s payroll is false and misleading. Dragon Global Management’s
   payments to ADP were for its own payroll, for its own employees, having nothing to do with On
   Point’s employees or operations. See supra pp. 8–9. The Dragon Entities have never paid On
   Point’s payroll. Loftus Decl. ¶ 29; Bellack Decl. ¶ 7.
              3. The Dragon Entities Do Not Coordinate Advertising Efforts with Other
                 Defendants.
          The FTC’s allegations relating to the third Lanier factor—coordinated advertising
   efforts—are also entirely lacking. While other defendants may share advertising and marketing
   efforts, a simple Google search confirms that Dragon Global is a well-established brand in the
   venture capital world.       Dragon Global has its own completely independent website
   (www.dragonglobal.com), marketing plan, public relations professionals, and business structure
   that long predates the existence of On Point. The FTC offers no evidence to the contrary.
              4. The Dragon Entities and the Other Defendants Are Not Under Common Control.
          As to the fourth Lanier factor—common control—the FTC’s false allegation that Mr.
   Zangrillo is On Point’s chairman, officer, and controlling shareholder is addressed above: Mr.
   Zangrillo is a minority investor with no operating authority or duties. He has never been an officer
   or employee of On Point, nor has he ever been involved in the day-to-day management of On
   Point. Bellack Decl. ¶ 6. Nonetheless, the FTC tries to concoct a common enterprise by alleging,
   without any record evidence, that Mr. Zangrillo is “a member and manager of DG DMV.” Compl.
   ¶ 67. But Mr. Zangrillo contributed his equity stake in DG DMV in January 2018 as part of On
   Point’s roll-up, and therefore has not been a member of DG DMV for nearly two years. And he
   has never been its manager, contrary to the FTC’s unsupported claim. See Schwartz Decl., Exs.
   10–12. At the time Mr. Zangrillo had a stake in DG DMV LLC, Mr. Katz was the manager. Id.,
   Exs. 10, 12.
                                             *       *       *
          When the FTC’s allegations and evidence are isolated to focus on the Moving Defendants,
   it is clear that there is very little there—and what is there is often demonstrably false, misleading,
   or irrelevant. The FTC’s papers fail to show that any of the Lanier factors support the conclusion
   that Mr. Zangrillo and the Dragon Entities were engaged in a common enterprise with the other
                                                    18
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 21 of 27




   defendants. Accordingly, even assuming for the sake of argument that On Point’s websites were
   misleading (they were not), the FTC cannot prevail on the merits of is claims against the Moving
   Defendants, and the TRO should be lifted as against them.
      II.       The Equities Weigh Against Applying the TRO to the Moving Defendants.
            The FTC has also failed to offer a single reason why freezing the Moving Defendants’ assets
   and appointing a receiver over the Dragon Entities—as opposed to, for example, temporarily
   taking down the allegedly deceptive websites or even appointing a receiver over On Point’s
   operations—furthers the FTC’s goal of preventing alleged consumer deception, let alone that doing
   so is absolutely necessary. When considering a preliminary injunction, courts assess whether a
   balancing of the equities favors the entry of injunctive relief. Univ. Health, 938 F.2d at 1217.
   “[I]njunctive relief should be no more burdensome to the defendants than necessary,” Califano v.
   Yamasaki, 442 U.S. 682, 702 (1979), and courts should keep in mind that “appointment of a
   receiver and the freeze of assets effectively puts the defendants out of business,” Fed. Trade
   Comm’n v. Accent Mktg., Inc., No. CIV.A. 02-405-CB-M, 2002 WL 31257708, at *4 (S.D. Ala.
   July 1, 2002). Here, the prospect of putting the Moving Defendants out of business has no
   relationship to the conduct that the FTC complains about.
      A.        The Moving Defendants—as well as Undisputedly Innocent Third Parties—Will
                Be Seriously and Unjustifiably Harmed by a Continuation of the TRO.
            Here, freezing Mr. Zangrillo’s assets and appointing a receiver over the Dragon Entities
   has seriously affected Mr. Zangrillo’s personal and professional life, the lives of his employees
   and investors, and his ongoing business interests. These interests clearly weigh against continuing
   the TRO.
            First, Dragon Global Management has over $75,000 of operating expenses, including the
   salaries of its employees, due on or around January 10, 2020 (the date of the preliminary injunction
   hearing), all of which it cannot pay because of the asset freeze:
    Cost                                          Amount                   Payment Due
    Employee Health Benefits                      $4,579                   December 29, 2019
    D&O Insurance Costs                           $10,299                  December 30, 2019
    Payroll/Salaries                              $21,000                  December 30, 2019
    Tax & Accounting Fees                         $18,000                  January 10, 2020
    Phone Bill                                    $450                     January 12, 2020
    Payroll/Salaries                              $21,000                  January 12, 2020


                                                    19
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 22 of 27




   Loftus Decl. ¶ 38.
           Moreover, the Moving Defendants have at least three capital calls within the next month.
   If they cannot make the capital calls, the Moving Defendants and their third-party investors—who
   are not defendants in this action—will lose a significant amount of value on their investments
   through draconian dilution and penalty provisions in the relevant operating agreements:
    Capital Call                                  Amount                    Payment Due
    555 SRD LLC                                   $23,000                   December 27, 2019
    Wynwood                                       $988,400                  December 31, 2019
    Magic City Innovation District                $653,004                  January 21, 2020

   Id. ¶ 39.13
           Mr. Zangrillo and his family also are deeply impacted by the asset freeze. In addition to
   the typical costs of living that Mr. Zangrillo is unable to pay because of the asset freeze—e.g., his
   mortgage payments, insurance fees, home utilities, and car payments—Mr. Zangrillo is the sole
   financial support for his three daughters, his elderly father who is in full-time nursing care, and his
   mother. Id. ¶ 36. As the chart below demonstrates, Mr. Zangrillo has substantial financial
   obligations all due on or around January 10, 2020. If Mr. Zangrillo is unable to access his funds
   to pay these amounts, the lives of his family will be dramatically affected:
               Cost                                       Amount                   Payment Due
               Elderly Father’s Health Aid                $1,380            December 23, 2019
               Elderly Father’s Senior Living             $7,300            December 29, 2019
               Payroll/Salaries
               Home                                       $7,500            December 30, 2019
               Elderly Mother’s Support                   $5,000            January 1, 2020
               Daughters’ Rent                            $14,830           January 1, 2020
               Daughters’ College Tuition                 $90,000           January 10, 2020
               Payroll/Salaries                           $7,500            January 15, 2020

   Id. ¶ 37.




   13
           Besides having capital commitments, certain of the investments managed by Dragon
   Global Management LLC contain covenants that require some of the Moving Defendants to
   maintain a certain amount of cash reserves or their equivalents. As a result of the asset freeze, the
   Moving Defendants are arguably in breach of these covenants, which may trigger dilution, loss of
   investment, or other consequences to the Moving Defendants and third-party investors. Loftus
   Decl. ¶ 40.
                                                     20
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 23 of 27




             Lastly, Mr. Zangrillo has ongoing legal bills arising from the unrelated criminal case against
   him pending in the District of Massachusetts. Id. ¶ 42. If the asset freeze stays in place, Mr.
   Zangrillo will not be able to pay his attorneys. Not only is this unjust, but as the Supreme Court
   has made clear, “[t]he pretrial restraint of legitimate, untainted assets needed to retain counsel of
   choice violates the Sixth Amendment.” Luis v. United States, 136 S. Ct. 1083, 1088 (2016). At
   least as it pertains to this aspect of Mr. Zangrillo’s finances, the asset freeze is unconstitutional.
        B.       An Asset Freeze Is Unnecessary to Preserve the Possibility of Future Relief.
             The evidence of harm to the Moving Defendants and others from the ongoing TRO is clear.
   On the other side of the ledger, a freeze of Mr. Zangrillo’s assets and placing the Dragon Entities
   into receivership is unnecessary to secure the possibility of disgorgement and restitution because
   the FTC has presented no evidence of asset dissipation and therefore failed to meet its burden.14
   To the contrary, the asset freeze is value-destroying, insofar as it will cause existing investments
   to be diluted or otherwise impaired. In any event, far less draconian means exist to preserve the
   Moving Defendants’ assets: if the Court believes that the FTC is entitled to any preliminary relief
   (which it is not), Mr. Zangrillo is willing to post substantial security.
             “A party seeking an asset freeze must show a likelihood of dissipation of the claimed assets,
   or other inability to recover monetary damages, if relief is not granted.” Johnson v. Couturier, 572
   F.3d 1067, 1085 (9th Cir. 2009) (holding that a likelihood of dissipation is necessary to support an
   asset freeze instead of only a possibility of dissipation). To the extent an asset freeze is not
   necessary to ensure the availability of permanent relief, it is improper. F.T.C. v. Home Assure,
   LLC, No. 8;09-CV-547-T-23TBM, 2009 WL 1043956, at *2 (M.D. Fla. Apr. 16, 2009); F.T.C. v.
   John Beck Amazing Profits, LLC, No. 2:09-CV-4719-FMC-FFM, 2009 WL 7844076, at *15 (C.D.
   Cal. Nov. 17, 2009) (dissolving asset freeze when there was no evidence defendants “have ever
   previously attempted to intentionally dissipate, hide or otherwise shelter corporate or personal
   assets from an effort to collect a debt or judgment”).
             Here, the FTC fails to demonstrate that Mr. Zangrillo presents a risk of asset flight or
   concealment.       Instead, the FTC lumps the defendants together, alleging that they would
   collectively use offshore accounts to frustrate recovery. In contrast to the allegations against the

   14
           Additionally, in light of a recent Seventh Circuit opinion, it is unclear whether the FTC
   will be able to obtain restitution at all, rendering the asset freeze useless. See Fed. Trade
   Comm’n v. Credit Bureau Ctr., LLC, 937 F.3d 764, 786 (11th Cir. 2019) (holding that Section
   13(b) does not authorize restitution and vacating restitution award).
                                                       21
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 24 of 27




   other defendants, however, Mr. Zangrillo does not control any foreign corporations, has not been
   accused of moving funds overseas (and in fact does not have any foreign assets or accounts), and
   has demonstrated no risk of capital flight. Mr. Zangrillo is conspicuously absent from the litany
   of allegations relating to other defendants’ offshore financial activity. For example:
             The FTC’s allegations that the corporate defendants move assets offshore only name
              offshore accounts held by Katz, Levison, Rothman, and Sherman; for Mr. Zangrillo,
              the FTC only names his Delaware-organized holding company, OPCP. TRO Mem. at
              15–16.
             The FTC’s allegation that the other defendants move funds into their personal and
              offshore accounts name only Mahon, Levison, Katz, and Rothman, not Mr. Zangrillo.
              Id. at 18.
             The corporate entities for which Mr. Zangrillo allegedly acts as an officer are all
              Delaware-organized limited liability companies. Compl. ¶¶ 6, 9, 17–19, 56.
   In fact, the FTC goes as far as arguing that Mr. Zangrillo is likely to move assets offshore because
   his home was featured in an Italian magazine. TRO Mem. at 33. But this is a red herring: the
   house is located in Florida. Schwartz Decl. ¶ 2 & Ex. 1.
          And although the FTC tries to argue that the pending criminal charges against Mr. Zangrillo
   mean he is willing to disobey court orders, TRO Mem. at 33, the opposite is true. This Court
   should note that the United States District Court for the District of Massachusetts has already
   rejected the notion that Mr. Zangrillo presents a risk of disregarding court orders. That Court has
   already granted Mr. Zangrillo permission to travel internationally at least five times since he was
   indicted approximately eight months ago, in recognition of the fact that he is not a flight risk. See
   United States v. Sidoo, et al., 19-cr-100080 (D. Mass Mar. 3, 2019), ECF Nos. 324, 379, 494, 553,
   585; Schwartz Decl. ¶ 16. And, Mr. Zangrillo has never violated a court order or pre-trial release
   obligation. Id. Accordingly, because there is no evidence that Mr. Zangrillo presents a risk of
   asset flight, the freeze as to him and the Dragon Entities is improper.
          Moreover, the FTC cannot show that an asset freeze is necessary to ensure the availability
   of permanent relief. Even if the Court finds that there is some likelihood of asset flight, there are
   others means available to mitigate that risk without also destroying Mr. Zangrillo’s personal life
   and career and harming innocent third parties. If the Court deems it absolutely necessary despite
   the FTC’s failure to meet its burden with respect to either likelihood of success or asset flight, Mr.
   Zangrillo is willing to provide a security in the amount of money he allegedly received from the
   corporate defendants, approximately $2 million. See TRO Mem. at 22. If the Court does not

                                                    22
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 25 of 27




   dissolve the freeze entirely, the Court should restrict its scope to the amount at stake. See, e.g.,
   Home Assure, 2009 WL 1043956, at *3 (limiting freeze of certain defendants’ assets to
   $3,721,807.84 each and inviting them to “move to substitute a surety bond”).
      III.      The Court Should Order Reciprocal Discovery.
             Finally, presuming that the FTC intends to pursue relief from the Moving Defendants at
   the January 10 preliminary injunction hearing regardless of whether the Court dissolves the TRO,
   the Moving Defendants should be entitled to reciprocal discovery. The TRO provides for unequal
   discovery. Per the TRO, the FTC and the receiver can conduct discovery with only 48 hours’
   notice. TRO Order at 20–21. The TRO, however, has no mechanism whatsoever for the Moving
   Defendants to conduct reciprocal discovery in preparation for the preliminary injunction hearing.
   Nor does the FTC offer any justification for the lopsided discovery.
             This disparity is particularly unjust in light of the facts that the FTC has been pursuing its
   case for months and has submitted an expert report, as well as ten other factual declarations, many
   of which rely on based on embedded hearsay – such as the forensic accountant’s declaration, which
   fails to provide the actual records that he relied upon yet reaches sweeping and incorrect
   conclusions. Due process and simple fairness require that the Moving Defendants have an
   opportunity to conduct discovery, including deposing the FTC’s expert and forensic accountant
   and reviewing the materials that they relied upon, before the preliminary injunction hearing. See,
   e.g., Fed. Trade Comm’n v. MDK Media, Inc., No. CV14-5099-JFW (C.D. Cal.) (defendants
   permitted to depose FTC investigator/expert prior to preliminary injunction hearing; TRO
   dissolved and preliminary injunction and asset freeze subsequently denied).
      IV.       The Dragon Entities Did Not Violate the TRO.
             Finally, in its motion to extend the TRO, the FTC accuses the Moving Defendants of being
   in contempt of the TRO. That is not so.
             As a threshold matter, the FTC correctly observes that the propriety of the underlying TRO
   and any purported contempt are totally separate matters. See Mot. to Extend at 5–6 (citing Maggio
   v. Zeitz, 333 U.S. 56, 69 (1948)). Thus, whether the Moving Defendants have complied with the
   TRO is not relevant to whether the TRO should be dissolved or maintained.
             In any event, the Moving Defendants did not violate the TRO. Mr. Zangrillo and the
   Dragon Entities take the TRO seriously and have complied with its requirements. In fact, within
   days of receiving the TRO, counsel for the Moving Defendants distributed notice of the Order to

                                                      23
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 26 of 27




   48 individuals pursuant to Section 22 of the Order. Schwartz Decl. ¶ 19. And on December 27,
   2019—after receiving the Court’s denial of their motion for extension of time—the Moving
   Defendants submitted extensive financial disclosures and supporting documents to the FTC and
   the Receiver, pursuant to Sections 5 and 6 of the TRO. Id.15
          According to the FTC, the Moving Defendants violated the TRO by altering the Dragon
   Global website. Mot. to Extend at 2 n.2. The truth is that one of Dragon Global Management’s
   employees was contacted by a person who asked to be removed from On Point’s website. Black
   Decl. ¶ 7. She responded that Dragon Global had no control over On Point’s website, but that she
   would change Dragon Global’s website. Id. At the same time, she removed some other people
   associated with On Point from the website, although she did not remove all references to On Point.
   Id. She made these additional changes having been sensitized to the effect on investors and
   investments from negative publicity, in light of the Massachusetts college admissions case. Id.
   But, most importantly, the employee was not aware that altering the website in this fashion was
   prohibited by the TRO. Id. Once it was clear that the TRO spanned well beyond On Point and
   extended to the Dragon Entities themselves, the Dragon Entities’ employees were instructed not
   to make additional changes to the website (including changing the website back to its original
   form), and they did not. Id.
                                             CONCLUSION
          For the reasons stated above, the Court should grant the Moving Defendants’ Motion to
   Dissolve the Ex Parte TRO and order reciprocal discovery. A proposed order is attached.




   15
            In its most recent filing, the FTC also implies that Mr. Zangrillo has resisted the Receiver’s
   efforts to collect information about the Dragon Entities. That is absolutely not true. The Dragon
   Entities have been clear with the Receiver that they will provide whatever information is asked of
   them. The Receiver, in turn, stated that she would send a list of questions to be answered in writing
   about the Dragon Entities. Schwartz Decl. ¶ 22. On December 26, counsel for the Moving
   Defendants contacted the Receiver to reiterate again their cooperation and to solicit those
   questions, so that the receiver would have the information necessary to provide her report to the
   Court in advance of the January 10 hearing. Id. The Receiver responded today (December 27)
   with her list of questions. Counsel for the Moving Defendants responded that they would begin
   working to respond “right away.” Id.


                                                     24
Case 1:19-cv-25046-RNS Document 37 Entered on FLSD Docket 12/27/2019 Page 27 of 27




                                    REQUEST FOR HEARING
          Pursuant to Local Rule 7.1(b)(2), the Moving Defendants respectfully request that the
   Court set the instant motion for hearing on December 31, 2019. A hearing would benefit the Court
   in better assessing the facts and rendering a decision. Given the sweeping nature of the TRO
   entered against Mr. Zangrillo and the Dragon Entities, an immediate hearing is necessary in order
   to allow Mr. Zangrillo and the Dragon Entities to challenge the extreme remedy of an asset freeze
   and receivership. Justice therefore requires a hearing on this matter by Tuesday, December 31,
   2019. Mr. Zangrillo and the Dragon Entities estimate approximately sixty (60) minutes would be
   an appropriate amount of time for a hearing on the instant motion.

   Dated: December 27, 2019                            Respectfully,
          Miami, Florida
                                                        /s/ Marshall Dore Louis
                                                       Marshall Dore Louis
                                                       Fla. Bar No. 512680
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE Second Street, Suite 2800
                                                       Miami, Florida 33131
                                                       Tel.: (305) 357-8438
                                                       E-mail: mlouis@bsfllp.com

                                                       Matthew L. Schwartz (pro hac vice)
                                                       John T. Zach (pro hac vice)
                                                       Sara K. Winik (pro hac vice)
                                                       BOIES SCHILLER FLEXNER LLP
                                                       55 Hudson Yards
                                                       New York, New York
                                                       Tel.: (212) 446-2300
                                                       E-mail: mlschwartz@bsfllp.com
                                                                jzach@bsfllp.com
                                                                swinik@bsfllp.com

                                                       Counsel for Defendants Robert Zangrillo,
                                                       Dragon Global LLC, Dragon Global
                                                       Management LLC, Dragon Global Holdings
                                                       LLC, and On Point Capital Partners LLC




                                                  25
